After due consideration, our conclusion is that no reversible error is shown. According to the record the question of appellant's right to protection as a bona fide holder of negotiable paper is not in the case. While it is shown that he acquired the notes before maturity and for a valuable consideration, it is not shown that they were negotiable instruments. The statement of facts recites that the notes were executed "by Max Hahn in favor of the Sutton Steel Electrical Manufacturing Company," and were indorsed by that company without recourse. It is not shown that they were payable to the order of the company or to bearer, or that other language of like import was incorporated in them. The rule is well settled that some such language is essential to render a written instrument negotiable paper in the sense which entitles a holder to protection as an innocent purchaser. 16 Am. and Eng. Enc. of Law, 1 ed., 479; Tied. on Com. Paper, secs. 6, 21.
The testimony complained of was admissible, and no error of which appellant can complain was committed in giving and refusing instructions.
The judgment is affirmed.
Affirmed.